Case 1:19-cv-20684-RNS Document 60 Entered on FLSD Docket 07/20/2020 Page 1 of 6



                               United States District Court
                                         for the
                               Southern District of Florida
  Mazzard Brandon McMillan,                  )
  Plaintiff,                                 )
                                             )
  v.                                           Civil Action No. 19-20684-Civ-Scola
                                             )
  Colonel Patrick Riggins and others,        )
  Defendants.                                )
               Order Granting Motion for Default Judgment in Part
                       and Setting Hearing as to Damages
         Plaintiff Mazzard Brandon McMillan, a prisoner proceeding pro se,
  alleges, in his amended complaint, that Defendant Patrick Riggins, a prison
  officer, unlawfully pepper sprayed him and then falsified a disciplinary report
  to cover up his use of excessive force. 1 (Am. Compl., ECF No. 9.) Previously, the
  Clerk of the Court entered a default against Riggins under Rule 55(a). (ECF No.
  48.) McMillan has now moved for a default judgment under Federal Rule of
  Civil Procedure 55(b)(2). (Pl.’s Mot., ECF No. 56.) Riggins, also proceeding pro
  se, has responded, arguing the Court should deny McMillan’s motion because
  (1) he was never served; (2) McMillan’s claims against him fail on the merits;
  and (3) McMillan’s damage request of $250,000 is unsupported. After careful
  review, the Court finds McMillan is entitled to a default judgment as to liability
  regarding his excessive force claim against Defendant Patrick Leon Riggins and
  sets a hearing to determine the amount of damages that should be awarded.
  The Court thus grants in part and defers in part McMillan’s motion for
  default judgment (ECF No. 56).
       1. Background
         On July 27, 2017, while confined at the Everglades Correctional
  Institution, in Miami, Florida, McMillan and several other inmates were found
  inside the wrong dormitory during prison count. Once discovered, they were
  escorted to confinement. After arriving to the confinement area, Riggins
  demanded that the inmates all get on the ground. McMillan complied, did not
  resist, and held his hands behind his back. Despite his compliance, Riggins
  pepper sprayed McMillan in his face and eyes. Afterwards, another officer
  helped Riggins drag McMillan from the confinement area outside, to some grass
  and then to a shower. After the shower, McMillan complained that he had


  1The Court dismissed McMillan’s claims against the Florida Department of Corrections (ECF
  No. 15) and, later, McMillan dismissed his claims against Herin after reaching a settlement
  agreement. (ECF No. 39.)
Case 1:19-cv-20684-RNS Document 60 Entered on FLSD Docket 07/20/2020 Page 2 of 6



  trouble seeing and breathing. His complaints were ignored and he was placed
  inside his cell. McMillan says the spray burned his eyes, resulted in the loss of
  his 20/20 vision (requiring him to now wear special glasses), caused skin
  irritation on his face, resulted in complications with his asthma, and lead to
  his suffering from “major stress.”
          The next day, McMillan was served with disciplinary papers, based on a
  false report submitted by Riggins. In the report, Riggins alleged McMillan
  incited a riot and disorder at the facility. Riggins also said, in the report,
  McMillan failed to comply with verbal orders to get on the ground. Immediately
  after being presented with the report, McMillan was transferred to Suwanee
  Correctional Institution. McMillan was never found guilty of Riggins’s
  allegations. After an investigation into the incident, Riggins was terminated
  from his position at the prison and brought up on criminal charges. 2

      2. Legal Standard
         Federal Rule of Civil Procedure 55(b)(2) authorizes a court to
  enter default judgment against a defendant who fails to plead or otherwise
  defend. Fed. R. Civ. P. 55(b)(2). A “defendant, by his default, admits the
  plaintiff’s well-pleaded allegations of fact,” as set forth in the operative
  complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298,
  1307 (11th Cir. 2009). “The effect of a default judgment is that the defendant
  admits the plaintiff’s well-pleaded allegations of fact, is concluded on those
  facts by entry by the judgment, and is barred from contesting on appeal the
  facts thus established.” Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir.
  1987) (cleaned up). 3
         A court must review the sufficiency of the complaint before determining
  whether a moving party is entitled to default judgment pursuant to Rule 55(b).
  See United States v. Kahn, 164 F. App’x 855, 858 (11th Cir. 2006) (citing
  Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206) (5th Cir.
  1975)). “While a complaint . . . does not need detailed factual allegations,” a
  plaintiff’s obligation to provide the grounds of his entitlement to relief “requires
  more than labels and conclusions, and a formulaic recitation of the elements of



  2 According to documents McMillan attached to his motion for default judgment, Riggins was

  charged by the state with falsifying an official record and with battery on an inmate. (Info., ECF
  No. 56, 40–43.) It appears Riggins pleaded guilty to the battery charge and the falsification
  charge was dropped. (Plea Agmt., ECF No. 56. 45.)

  3The Court uses (cleaned up) to indicate internal quotation marks, alterations, or citations
  have been omitted from quotations. See, e.g., Durham v. Rural/Metro Corp., 955 F.3d 1279,
  1285 (11th Cir. 2020).
Case 1:19-cv-20684-RNS Document 60 Entered on FLSD Docket 07/20/2020 Page 3 of 6



  a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
  (2007) (cleaned up).
         If the admitted facts are sufficient to establish liability, the Court must
  then ascertain the appropriate amount of damages and enter final judgment in
  that amount. See Nishimatsu, 515 F.2d at 1206; see also PetMed Express, Inc.
  v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1216 (S.D. Fla. 2004) (Cohn, J.). In
  issuing a default judgment, a court may award damages “without a hearing [if
  the] amount claimed is a liquidated sum or one capable of mathematical
  calculation,” as long as “all essential evidence is already of record.” S.E.C. v.
  Smyth, 420 F.3d 1225, 1231, 1232 n.13 (11th Cir. 2005) (quoting Adolph Coors
  Co. v. Movement Against Racism & the Klan, 777 F.2d 1538, 1544 (11th Cir.
  1985)). Damages not so established cannot be awarded without either “a
  hearing or a demonstration by detailed affidavits establishing the necessary
  facts.” United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979);
  Coors, 777 F.2d at 1543–44 (“Damages may be awarded only if the record
  adequately reflects the basis for award via ‘a hearing or a demonstration by
  detailed affidavits establishing the necessary facts.’”) (quoting United Artists
  Corp., 605 F.2d at 857); see also Henry v. Sneiders, 490 F.2d 315, 318 (9th Cir.
  1974) (“[T]he Seventh Amendment right to trial by jury does not survive a
  default judgment.”)

     3. Analysis
     A. Liability
         After reviewing the complaint, the Court finds McMillan’s motion due to
  be granted, as to liability, with respect to his excessive force claim. To begin
  with, in order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must
  show he was deprived of a federal right by a person acting under color of state
  law. Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). Here,
  McMillan alleges Riggins (1) violated the Eighth Amendment by using excessive
  force against him and (2) violated his due process rights by filing a falsified
  disciplinary report against him.
         “Under the Eighth Amendment, force is deemed legitimate in a custodial
  setting as long as it is ‘applied in a good faith effort to maintain or restore
  discipline and not maliciously and sadistically for the very purpose of causing
  harm.’” Stallworth v. Tyson, 578 F. App’x 948, 952 (11th Cir. 2014) (cleaned
  up) (quoting Whitley v. Albers, 475 U.S. 312, 320–21, 106 (1986)). “Correctional
  officers in a prison setting can use pepper spray on an inmate, but there must
  be a valid penological reason for such a use of force.” Williams v. Rickman, 759
  F. App’x 849, 851 (11th Cir. 2019). Based on the allegations in the complaint,
Case 1:19-cv-20684-RNS Document 60 Entered on FLSD Docket 07/20/2020 Page 4 of 6



  deemed admitted as a result of Riggins’s default, McMillan has set forth the
  elements necessary to establish his Eighth Amendment claim: he alleges
  Riggins pepper sprayed him while he was on the ground, not resisting; he
  maintains there was no penological reason for the use of the pepper spray
  since he was neither resisting nor a threat to any of the officers, staff, or other
  inmates; and he maintains he has sustained permanent loss of vision.
  Riggins’s dispute of McMillan’s version of the facts regarding the excessive force
  claim, in his response, misses the mark. Riggins, “by his default, admits the
  plaintiff’s well-pleaded allegations of fact.” Eagle, 561 F.3d at 1307.
  Accordingly, McMillan is entitled to a default judgment, as to liability, on this
  claim.
         Conversely, McMillan has failed to set forth a viable claim based on his
  allegations Riggins falsified a disciplinary report against him in order to cover
  up his use of excessive force. Assuming McMillan intended to allege a
  procedural due process claim, he must establish “the state refused to provide a
  process sufficient to remedy the procedural deprivation.” McKinney v. Pate, 20
  F.3d 1550, 1557 (11th Cir. 1994). “A frivolous or even a patently false report,
  standing alone, does not violate any constitutional right.” Stanberry v. Powell,
  219CV00526ACAJEO, 2019 WL 3451383, at *5 (N.D. Ala. May 8, 2019), rep.
  and rec. adopted, 219CV00526ACAJEO, 2019 WL 3429490 (N.D. Ala. July 30,
  2019); see also Palmisano v. Bureau of Prisons, 258 F. App’x 646, 648 (5th Cir.
  2007) (finding the plaintiff’s “assertion that defendants brought false charges
  against him does not alone implicate his constitutional rights”); Sprouse v.
  Babcock, 870 F.2d 450, 452 (8th Cir. 1989) (neither falsity of charges nor
  impropriety of individuals’ participation in grievance procedures states a
  constitutional claim); Freeman v. Rideout, 808 F.2d 949, 951 (2nd Cir. 1986)
  (prison inmate has no constitutionally guaranteed right against being falsely
  accused). Because McMillan acknowledges he was never found guilty of
  Riggins’s allegations against him, he cannot sustain a due process claim with
  respect to the report. Further, being sent to “close management” as a result of
  the falsified report does not amount to the deprivation of a constitutionally
  protected interest. See Sandin v. Conner, 515 U.S. 472, 486 (1995) (concluding
  that thirty days of disciplinary confinement did not give rise to a protected
  liberty interest); Rodgers v. Singletary, 142 F.3d 1252, 1253 (11th Cir.1998)
  (concluding two months in administrative confinement did not constitute a
  deprivation of a constitutionally protected liberty interest). Furthermore, in his
  motion, McMillan does not, in any event, seek a default judgment on the basis
  of the falsified report.
Case 1:19-cv-20684-RNS Document 60 Entered on FLSD Docket 07/20/2020 Page 5 of 6



         Accordingly, the Court finds McMillan is entitled to a default judgment,
  as to liability, with respect to his excessive force claim against Riggins but not
  as to his claim regarding the falsified report.

     B. Damages
        In his motion, McMillan asks the Court to award him $250,000 because
  he “feels that the damage done to his eyes by the defendants requires this
  amount for restitution and repair surgery to his vision.” (Pl.’s Mot. at 1.) The
  Court agrees with Riggins that this is insufficient. In issuing a default
  judgment, a court may award damages “without a hearing [if the] amount
  claimed is a liquidated sum or one capable of mathematical calculation,” as
  long as “all essential evidence is already of record.” S.E.C. v. Smyth, 420 F.3d
  1225, 1231, 1232 n.13 (11th Cir. 2005) (quoting Coors, 777 F.2d at 1544). The
  $250,000 McMillan seeks is neither a liquidated amount nor susceptible of
  mathematical computation and therefore must be established by proof. See
  Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir. 1974) (“While a default judgment
  constitutes an admission of liability, the quantum of damages remains to be
  established by proof unless the amount is liquidated or susceptible of
  mathematical computation.”) Accordingly, the Court will set a hearing so that it
  can properly determine the amount of damages McMillan is entitled to.

     C. Service of Process
         In opposing McMillan’s motion, Riggins maintains the Court should not
  enter a default judgment against him because he was never properly served.
  The Court previously addressed Riggins’s objections regarding service in
  denying his motion to set aside the Clerk’s default. (Order, ECF No. 52.) Again,
  Riggins’s position regarding proper service falls flat. Riggins answered the
  complaint, pro se, on November 1, 2019, never asserting a defense of
  insufficient service of process. (Ans., ECF No. 21.) His claims, then, of improper
  service and a misunderstanding about attorney representation are wholly
  disingenuous and unavailing. Hemispherx Biopharma, Inc. v. Johannesburg
  Consol. Investments, 553 F.3d 1351, 1360 (11th Cir. 2008) (“Under Rule 12, a
  defendant must raise any challenge to the sufficiency of service of process in
  the first response to the plaintiff’s complaint; i.e., the defendant must include
  the defense in either its pre-answer motion to dismiss, or if no pre-answer
  motion is filed, then the defense must be included in the defendant’s answer.”).

     4. Conclusion
        As set forth above, the Court grants default judgment in McMillan’s favor
  as to Riggins’s liability for his use of excessive force. The Court defers ruling
Case 1:19-cv-20684-RNS Document 60 Entered on FLSD Docket 07/20/2020 Page 6 of 6



  however, on that aspect of McMillan’s motion that asks the Court to award
  $250,000 in damages: McMillan has not submitted detailed affidavits
  establishing the facts necessary to support such an award. Accordingly, the
  Court grants in part and defers in part McMillan’s motion for default
  judgment (ECF No. 56).
         In order to determine the amount of damages, the Court sets a hearing
  for September 14, 2020 at 1:30 p.m. The Court will set aside one hour for
  this hearing.
         Due to the pandemic, the parties may not appear for the hearing in
  person. Instead, the hearing will be conducted via videoconferencing, assuming
  arrangements can be facilitated through Dade Correctional Institution. If not,
  the hearing will be conducted via teleconference. The Court will issue a
  separate order regarding specific instructions for participating in the hearing,
  whether by video- or teleconference.
         If McMillan fails to make arrangements to participate, the Court may
  dismiss his case.
         The Court directs the Clerk to mail a copy of this order to the pro se
  litigants at the addresses indicated below.
        Done and Ordered in chambers, at Miami, Florida, on July 20, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
  Copies via U.S. mail to:
  Patrick Riggins
  5454 NW Briscoe Drive
  Port St. Lucie, FL 34986

  Mazzard Brandon McMillian
  #57933
  Dade Correctional Institution
  Inmate Mail/Parcels
  19000 SW 377th Street
  Florida City, FL 33034
